Case: 2:20-cv-03338-EAS-CMV Doc #: 20 Filed: 09/07/21 Page: 1 of 1 PAGEID #: 737




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN OHIO DISTRICT
                                 EASTERN DIVISION

CLAUDINE A. BAKER CLARK,

       Plaintiff,

v.                                           Case No. 2:20-cv-3338
                                             JUDGE EDMUND A. SARGUS, JR.
COMMISSIONER OF                              Magistrate Judge Chelsey M. Vascura
SOCIAL SECURITY,

       Defendant.



                                   OPINION AND ORDER

       On May 12, 2021, the Magistrate Judge issued a Report and Recommendation in which

she recommended reversing the Commissioner and remanding this case. (ECF No. 19.) The

time for objecting has passed and no objection was filed. For the reasons stated in the Report

and Recommendation, this Court REVERSES the Commissioner of Social Security’s non-

disability finding and REMANDS this case to the Commissioner and the ALJ under Sentence

Four of § 405(g) for further consideration consistent with the Magistrate Judge’s Report and

Recommendation, which this Court hereby ADOPTS.

       IT IS SO ORDERED.



9/7/2021                                      s/ Edmund A. Sargus, Jr.
Date                                         EDMUND A. SARGUS, JR., JUDGE
                                             UNITED STATES DISTRICT COURT
